In an action to recover damages based on an alleged breach of an insurance contract, defendant appeals from an order of the Supreme Court, Nassau County (Pantano, J.), dated May 1, 1984, which granted plaintiff’s motion for leave to serve an amended complaint.
Order reversed, with costs, and motion for leave to serve an amended complaint denied.
The allegations set forth in the proposed amended complaint are insufficient as a matter of law to sustain a claim for punitive damages (see, Fleming v Allstate Ins. Co., 106 AD2d 426, 426-427). Hence, Special Term erred in granting plaintiff’s motion for leave to serve an amended complaint including such a claim (see, Sharapata v Town of Islip, 82 AD2d 350, 362, affd 56 NY2d 332). Lazer, J. P., Gibbons, Bracken and Niehoff, JJ., concur.